Citation Nr: 0006597	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  97-32 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating for post-traumatic stress 
disorder (PTSD) in excess of 30 percent.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to 
August 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

This case was the subject of a Board remand dated in October 
1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has considerable industrial impairment due to 
PTSD.  His PTSD symptoms include flattened affect, 
disturbances in motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  He is not totally disabled due to his PTSD, 
but rather due to his heart disease.

 
CONCLUSION OF LAW

The criteria for an initial rating of 50 percent rating for 
PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 
C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (1996);  38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (1999). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

During a December 1996 VA psychiatric examination, the 
veteran was well groomed and made good eye contact.  His 
affect was sad, congruent with his depressed mood.  He had 
some psychomotor retardation but no agitation.  He was alert, 
oriented times three and had intact memory to the immediate, 
recent and remote event, but appeared to have difficulty with 
attention and concentration.  He was in touch with reality 
and had no delusions.  He had no suicidal or homicidal 
ideation and also no auditory or visual hallucinations and no 
illusions.  He had intrusive thoughts about his war 
experience.  His general intellect appeared to be average.  
He appeared clear and coherent.  He had no blocking, no 
flight of ideas and no loosening of association.  He also had 
no tangentiality and no circumstantiality.  The examiner's 
diagnosis was PTSD, mild, due to the Korean war experience.  
The veteran's history of heart attacks and surgery was noted.  
Severe psychosocial stressors (social environments and some 
financial problems) was noted.  Current Global Assessment of 
Functioning was noted to be 55 to 60.

Upon evaluation of the veteran's PTSD, apparently in 1997, 
Dr. Harry G. Mendros, M.D., an Oklahoma licensed 
psychiatrist, diagnosed the veteran as having PTSD, chronic, 
delayed onset, severe;  and major depression, recurrent.  The 
veteran was noted to have flat affect.  Recent and present 
memories were impaired.  The veteran reported feeling numb 
since the Korean war.  There was evidence of thought blocking 
and delusional thinking.  The veteran reported auditory 
hallucinations.    The veteran trusted no person, had no 
friends, and no social support system.    Cognitive thinking 
was within normal limits but impaired by delusional paranoid 
thinking.  The veteran had suicidal ideation with no plans to 
complete.  The veteran reported feeling irritable and on edge 
daily and reported that he frequently experienced 
physiological reactions to recurring nightmares and night 
terrors and anxiety.  The veteran's speech was slowed and 
flattened and his mood was one of sadness.  Global assessment 
of functioning was listed as 35 currently and 45 during the 
past year.  Dr. Mendros saw the veteran's PTSD as long-term, 
with periodic acute exacerbations as the norm for the 
veteran.  In Dr. Mendros's opinion, based on the veteran's 
emotional and behavioral problems, he was unemployable "due 
to psychiatric reasons."

During his November 1997 RO hearing, the veteran's wife 
testified that the veteran was angry all the time.  She 
described nightmares and night sweats related to combat, and 
episodes when the veteran would "throw grenades" or choke 
her during or after his dreams.  The veteran described one 
friend who was a World War II veteran, but said outside of 
that he had no social life.  The veteran described being 
startled and hitting people who came from behind and touched 
him at work.  The veteran indicated he quit working in 1987.  
He indicated his work began to slow down in 1984, after a 
severe heart attack. 

During a November 1998 vocational evaluation, the vocational 
counselor's professional opinion was that the veteran was 
permanently and totally disabled based on his emotional 
problems with PTSD, medical problems of arteriosclerotic 
heart disease and heart attack, and his vocational history.  
Based on the statement by Dr. Mendros, the veteran's symptoms 
of PTSD were noted to be severe nightmares/night terrors, 
intrusive thoughts and recollections, increased depression, 
crying spells, increased patterns of isolation, avoidance 
patterns, and inappropriate anger/rage.  In the vocational 
counselor's opinion, the veteran's symptoms of PTSD included 
angry outbursts, inability to develop relationships with 
others, flashbacks and panic attacks;  these were felt to 
preclude the veteran from working with the public.  According 
to the counselor, due to the veteran's symptoms of PTSD, work 
with the public could prove very stressful for the veteran 
and would be something he should avoid.

During a VA examination in November 1998, the veteran was 
oriented to time, place, person and situation.  He was 
depressed.  He was able to maintain composure and control 
except when talking about his stressors and about his 
problems throughout his life.  In the examiner's opinion, his 
depression was directly related to his PTSD.  He  spoke in a 
rather flat, monotone voice with little or no inflection.  He 
was able to make eye contact occasionally.  He said he stayed 
home all the time and said he basically worked in his garden 
and mowed his yard.  He denied ever having had drug or 
alcohol problems.  He had few or no hobbies or interests.  He 
said he had thought about suicide a couple of times but 
didn't have any plan or intent to hurt himself or to hurt 
others.

The examiner felt that the veteran had occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  However, according to the veteran and 
his wife his heart disease was the primary reason he was not 
working.  He did state that he had problems getting along 
with people and that these problems caused him to lose jobs.  
The examiner further indicated that the veteran had definite 
impairment in his ability to establish or maintain effective 
or favorable relationships with people.  He indicated that 
the veteran's psychoneurotic symptoms resulted in such 
reduction and in initiative in flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  The examiner also indicated that the veteran's 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired;  and 
that by reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency were so reduced as to result in 
considerable industrial impairment.  The examiner's diagnosis 
was post-traumatic stress disorder, chronic, moderate to 
severe;  and dysthymia, chronic, secondary to PTSD.  The 
veteran was also diagnosed as having heart disease and 
problems with his feet, and stressors to include economic 
problems, problems with his primary support group, and 
exposure to war.   Global assessment of functioning was 
evaluated as 50.

Analysis

As a preliminary matter, the Board notes that the veteran has 
presented a well-grounded claim for an increased evaluation 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran's claim that his condition is, and has been, more 
severe than currently evaluated is plausible.  The Board is 
also satisfied that all relevant facts pertinent to these 
issues have been properly developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist him as mandated by law.  38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1 and 4.2, the Board has 
reviewed all the evidence of record pertaining to the history 
of the veteran's asthma, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  Id. 
at 8.  Therefore, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  Id. at 9.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
Schedule for Rating Disabilities (rating schedule).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Court has held that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply, 
unless Congress provided otherwise.  See Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991). 

However, in Rhodan v. West, 12 Vet. App. 55 (1998), the Court 
observed that when the Secretary adopted the revised mental 
disorder rating schedule and published it in the Federal 
Register, the publication clearly stated an effective date of 
November 7, 1996.  Because the revised regulations expressly 
stated an effective date and contained no provision for 
retroactive applicability, it is evident that the Secretary 
intended to apply those regulations only as of the effective 
date.  Therefore, in view of the effective date rule 
contained in 38 U.S.C. § 5110(g), which prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law, the Secretary's 
legal obligation to apply November 7, 1996, as the effective 
date of the revised regulations prevented the application, 
prior to that date, of the liberalizing law rule stated in 
Karnas.  Accordingly, the Court held that for any date prior 
to November 7, 1996, the Board could not apply the revised 
mental disorder rating schedule to a claim.  

During the pendency of the veteran's October 1996 claim, VA 
promulgated new regulations amending the rating criteria for 
mental disorders, effective November 7, 1996.  See 61 Fed. 
Reg. 52,695 (1996) (codified at 38 C.F.R. pt. 4).  "[W]here 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
[the veteran] . . . will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs 
(Secretary) to do otherwise and the Secretary did so."  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). 

Under the version of the regulations in effect prior to 
November 7, 1996, a 30 percent rating for PTSD was warranted 
there if was definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people.  In such cases, the psychoneurotic symptoms must 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating was warranted 
when the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired, and when by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation was warranted 
(1) when the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community; (2) where there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
(3) where the veteran was demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132, Code 9411 (in effect 
prior to November 7, 1996).  

Under the amended regulations, a 30 percent rating for PTSD 
will be assigned where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss.  A 50 percent rating will 
be assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place;  
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Code 9411 (1999).

In the present case, the medical evidence is disparate as to 
the severity of the veteran's PTSD.  The evidence does not 
appear to reflect changes in severity over time, such that 
staged ratings should be employed, but rather clear 
differences of opinion as to the severity of the veteran's 
PTSD, even within the same time frames.  For example, during 
the veteran's December 1996 VA examination he was found to 
have only mild PTSD.  By comparison, Dr. Mendros found the 
veteran's PTSD to be severe, and found that the veteran's 
psychiatric problems rendered him unemployable.  In November 
1998, a vocational counselor found that the veteran was 
permanently and totally disabled based on his emotional 
problem with PTSD.  That same month, a VA examiner summarized 
his findings as occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods or inability to perform occupational tasks;  and 
definite to considerable industrial and social impairment due 
to PTSD.

The veteran is currently rated as 30 percent disabled due to 
PTSD. 

Under the old criteria, the Board finds that the veteran has 
considerable industrial impairment due to his PTSD, and that 
a 50 percent rating is therefore warranted.  A rating of 70 
percent is not warranted because the evidence viewed in its 
entirety does not reflect that the veteran's psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  By the veteran's and his wife's account, the 
primary reason the veteran cannot work is his heart disease.  
Prior to his heart disease, he was able to work, though he 
lost some jobs due to his problems in dealing with people.  
Thus, the veteran's own account of his employment history is 
consistent with the November 1998 VA examiner's finding that 
the veteran has considerable, but not severe, industrial 
impairment due to PTSD.  A condition which results in 
considerable industrial impairment is rated as 50 percent 
disabling under the old criteria.    

For similar reasons, the Board acknowledges but finds to be 
against the weight of the evidence the findings of Dr. 
Mendros and the vocational counselor that the veteran's 
psychiatric illness precludes employment.  The Board finds 
more well-reasoned and more consistent with the record and 
the veteran's own account the November 1998 VA examiner's 
view that the veteran has definite or considerable industrial 
impairment due to PTSD, but that the condition which 
precludes the veteran's employment is his heart disease.

The next higher rating of 70 percent is not warranted under 
the new criteria because the disability picture is not one 
characterized symptoms such as obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical obscure or irrelevant, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, impaired impulse control, 
spatial disorientation, or neglect of personal appearance and 
hygiene.  The Board acknowledges that the veteran has 
difficulty in adapting to stressful situations and that there 
are indications of suicidal ideation without any intent to 
act, but finds that his PTSD symptoms are best characterized 
by the criteria for a 50 percent rating, which include 
flattened affect, problems with memory, disturbances in 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.

In light of the foregoing, the Board finds that the criteria 
for a rating of 50 percent is warranted.


ORDER

An initial rating of 50 percent for PTSD is granted, subject 
to the provisions governing monetary payment of benefits.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

